*260Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joneathon Lorenzo Blakney appeals the district court’s amended judgment granting the Government’s Fed.R. Crim.P. 35(b) motion and reducing his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm the amended judgment. See United States v. Davis, 679 F.3d 190, 194-96 (4th Cir.2012) (holding that district court may consider 18 U.S.C. § 3553(a) (2012) factors when deciding the extent of sentence reduction after granting Rule 35(b) relief). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.